RESOLUCIÓN
El Tribunal de Primera Instancia, Sala Superior de Ponce, Sección de Menores, emitió una Orden el 14 de oc-tubre de 2002, en el caso Juvenil Núm. J2002-498, dirigida a la Secretaria de ese tribunal para que procediera a trans-cribir lo acontecido durante la vista celebrada el 7 de octu-bre de 2002, en relación con la discusión de mociones pre-sentadas por las partes el 4 y 7 de octubre de 2002. Una vez realizada la referida trascripción ordenó, además, que se unieran copias de las referidas mociones y se elevaran esos documentos a este Tribunal, según solicitado por el Lie. Luis A. Burgos Colón.(1)
*520El 21 de febrero de 2003 referimos copia de la Orden emitida por el Tribunal de Primera Instancia, junto a los documentos antes indicados, al Procurador General para que dentro del término de sesenta días investigara e infor-mara a este Tribunal lo que fuera menester.
El 12 de marzo de 2003 el Procurador General presentó una Moción Informativa a este Tribunal. Solicitó su inhibi-ción y relevo de la representación del Estado en este asunto, por haberse solicitado ante el Tribunal de Primera Instancia la descalificación y la imposición de sanciones a la Procuradora de Menores, licenciada Pérez Maldonado, por unas alegadas amenazas y conducta insultante y ofen-siva al abogado del menor. Entiende el Procurador General que su gestión al investigar este asunto es incompatible con sus funciones al intervenir en un procedimiento disci-plinario en que la parte querellada es un miembro del Mi-nisterio Público. El 16 de mayo de 2003 emitimos una re-solución, posponiendo su consideración hasta que finalizaran los procedimientos pendientes ante el Tribunal de Primera Instancia. Le ordenamos al Procurador General que nos mantuviera informados sobre el estatus del caso pendiente ante el foro primario.
El 5 de junio de 2003 el Procurador General compareció por escrito ante nos y nuevamente solicitó su inhibición y relevo de representación del Estado. El 27 de junio de 2003 emitimos una resolución, refiriendo el asunto al Colegio de Abogados de Puerto Rico para que realizara una investiga-ción y nos rindiera un informe. El 15 de octubre de 2003 emitimos otra Resolución en la que le concedimos un tér-mino de veinte días al Colegio de Abogados para informar a *521este Tribunal las gestiones realizadas para dar cumpli-miento a nuestra Resolución de 27 de junio de 2003.
El 5 de noviembre de 2003 el Colegio de Abogados pre-sentó ante nos un escrito titulado Moción de Cumplimiento de Orden, mediante el cual nos informó que el trámite de la “queja” presentada estaba pendiente de réplica del querellante. El 14 de noviembre de 2003 emitimos una Re-solución y tomamos conocimiento del contenido de ese escrito.
El 3 de febrero de 2004 el Colegio de Abogados de Puerto Rico presentó ante nos un escrito titulado Moción Informa-tiva sobre Estado Procesal de la Queja, mediante el cual nos informó que el 9 de diciembre de 2003 la Comisión de Etica del Colegio de Abogados decretó el archivo de la “que-ja”, “porque el promovente dejó de cumplir con los trámites dispuestos en el Reglamento de la Comisión de Ética”. Nos informó, además, que el 12 de diciembre de 2003 su Comi-sión de Ética le notificó a las partes del archivo de la “que-ja” y de su derecho a solicitar reconsideración de tal deter-minación en un término de treinta días. Nos indica que la determinación de archivo de la “queja” tomada por la Co-misión de Ética del Colegio de Abogados es final y firme.
HH HH
El Colegio de Abogados de Puerto Rico tiene como una de sus obligaciones recibir e investigar las quejas que se formulen respecto a la conducta de los miembros en ejerci-cio de la profesión, para lo cual podrá ejercitar los poderes y facultades que le confiere la ley, sujeto al procedimiento que allí se establece(2)
El Art. 2-A de la Ley Núm. 43, aprobada el 14 de mayo de 1932, según enmendada(3) dispone lo siguiente:
*522(a) Al recibir e investigar las quejas que se formulen res-pecto a la conducta de los miembros en el ejercicio de la pro-fesión, el Colegio de Abogados, su Junta de Gobierno, su Co-misión de Ética o el organismo del Colegio en quien éste delegue, quedan facultados para tomar juramentos y declara-ciones y para obligar a la comparecencia de testigos o quere-llados y a la presentación de libros, cartas, documentos, pape-les, expedientes y todos los demás objetos que sean necesarios para un completo conocimiento de la queja investigada.
(b) Toda citación requiriendo al querellado o a un testigo para que comparezca ante el Colegio de Abogados, su Junta de Gobierno, su Comisión de Ética o el organismo del Colegio en quien éste delegue, con el propósito de declarar o de producir o entregar documentos, o para ambas cosas, podrá ser expedida por el Presidente del Colegio de Abogados, por el Presidente de la Comisión de Ética o por el Presidente del organismo del Colegio designado para la investigación de la queja.
(c) Dicha citación contendrá un requerimiento dirigido al querellado o testigo para que comparezca en el día, hora y lugar determinados y, en caso necesario, con los documentos que se interesen. La citación indicará si la comparecencia ten-drá lugar ante el Colegio de Abogados, ante la Junta de Go-bierno, ante la Comisión de Ética o ante el organismo del Co-legio designado para la investigación y llevará la firma del funcionario que haya expedido la misma.
(d) La citación será diligenciada por cualquier persona que sea mayor de dieciocho (18) años de edad, que sepa leer y escribir y que no sea parte ni tenga interés en la queja objeto de investigación.
La certificación jurada de la persona encargada de presen-tar la citación de haber ella entregado una copia de la misma al querellado o testigo, indicando el nombre de la persona que recibió la citación, la fecha y el lugar en que se entregó la misma, constituirá prueba de la presentación.
Se pagará a requerimiento del testigo, honorarios y gastos de viaje, una suma a la que, con arreglo a las leyes, se satis-faría en circunstancias análogas a un testigo citado para com-parecer ante el Tribunal de Primera Instancia.
(e) Cuando una persona citada de acuerdo con lo dispuesto en esta sección, no comparezca a testificar o no produzca los libros, papeles, récords o documentos o cuando rehusare con-testar o hiciere manifestación falsa, a sabiendas, en contesta-ción a cualquier pregunta relacionada con la investigación de una queja que se formule respecto a la conducta de un miem-bro del Colegio de Abogados en el ejercicio de su profesión, el Presidente del Colegio, la Junta de Gobierno, el Presidente de *523la Comisión de Ética o el Presidente del organismo del Colegio designado para la investigación de dicha queja podrá solicitar la ayuda del Tribunal de Primera Instancia de Puerto Rico para requerir la asistencia y la declaración del querellado o del testigo y la producción y entrega de los documentos solici-tados en la investigación.
(f) El Presidente del Colegio, la Junta de Gobierno, el Presi-dente de la Comisión de Ética o el Presidente del organismo del Colegio designado para la investigación de la querella con el propósito de invocar la ayuda del Tribunal de Primera Ins-tancia de Puerto Rico podrá referir a la consideración del Se-cretario de Justicia la citación, quien en consideración a los méritos de la misma, acudirá ante el tribunal en solicitud de que se emita la orden de comparecencia a los fines indicados en el inciso (e).
(g) Radicada la petición ante el Tribunal de Primera Instan-cia de Puerto Rico dicho Tribunal expedirá una citación requi-riendo y ordenando al testigo o al querellado para que compa-rezca, declare o para que produzca la evidencia y documentos solicitados, o para ambas cosas, ante el Colegio de Abogados, ante la Junta de Gobierno, ante la Comisión de Ética o ante el organismo del Colegio designado para la investigación de la querella. Cualquier desobediencia de la orden dictada por el tribunal será castigada por este como un desacato civil.
(h) Toda persona que habiendo prestado testimonio bajo ju-ramento, hiciera una manifestación falsa, a sabiendas, incu-rrirá en el delito de perjurio y estará sujeta a las penalidades que señala la see. 4421 del Titulo 33.
(i) El Colegio de Abogados, su Junta de Gobierno, la Comi-sión de Ética o el organismo del Colegio designado para inves-tigar la queja deberá celebrar una vista en la que se citará al querellado a comparecer y se le garantizará el debido procedi-miento de ley.
(j) Si luego de la investigación realizada por el Colegio de Abogados, su Junta de Gobierno, la Comisión de Ética o el organismo del Colegio designado para investigar la queja, se encontrare causa fundada, el Presidente del Colegio de Aboga-dos con el mandato de su Junta de Gobierno, solicitará del Tribunal Supremo que inicie una investigación sobre la con-ducta profesional del abogado investigado.
(k) El informe de la investigación realizada por el Colegio de Abogados, por su Junta de Gobierno, por la Comisión e Ética o por el organismo del Colegio designado para investigar la que-rella respecto a la conducta de los miembros en el ejercicio de la profesión, presentado ante el Tribunal Supremo con la que-rella o solicitud de separación contra un abogado, será sufi-*524cíente para que el Tribunal Supremo pueda proceder a la ven-tilación de la misma. El Tribunal Supremo conferirá al informe el mismo tratamiento que si la querella hubiese sido investigada por el Procurador General o por la Administración de los Tribunales de acuerdo a las disposiciones de la Regla 13, inciso (g) del Reglamento del Tribunal Supremo, Apéndice I-A de este título.
(1) Nada de lo dispuesto en esta sección se entenderá en el sentido de limitar la facultad del Procurador General de Puerto Rico para iniciar por su propia cuenta estos procedi-mientos, ni de limitar la facultad del Tribunal Supremo de Puerto Rico para ordenar investigaciones adicionales sobre este tipo de querellas.
La Regla 14(g) de nuestro Reglamento(4) dispone lo si-guiente:
(g) El Procurador General podrá motu proprio presentar querellas contra cualquier abogado(a) o notario(a), como tam-bién podrá hacerlo el Colegio de Abogados de Puerto Rico. Una vez presentada, se le dará el mismo trato que si hubiese sido formulada por orden del tribunal.
El 27 de junio de 1986 se aprobó la Ley Núm. 46 para enmendar el inciso (g) del Art. 2 y adicionar el Art. 2-A a la Ley Núm. 43, ante, según enmendada, que creó el Colegio de Abogados de Puerto Rico, para conceder a esa institu-ción facultades adicionales para investigar las quejas que se formulen ante sí respecto a la conducta de sus miembros en el ejercicio de la profesión de abogado. Su exposición de motivos dice de la forma siguiente:
En los últimos años ha sido motivo de honda preocupación para la clase togada, para el Colegio de Abogados y para la ciudadanía la recurrencia cada vez mas frecuente de procedi-mientos criminales y civiles instados contra abogados a quie-nes se les acusa de violar las leyes del país. La comisión de actos delictivos por parte de abogados que violan las leyes va-liéndose del prestigio y el conocimiento legal que les provee la profesión, empañan la imagen del abogado y estimulan en la *525ciudadanía una actitud de menosprecio hacia el sistema de justicia.
Actualmente la Comisión de Ética del Colegio de Abogados es uno de los organismos que, a tenor con las facultades reco-nocidas al Colegio de Abogados por la Ley Núm. 43 del 14 de mayo de 1932, según enmendada, lleva a cabo la investigación de quejas que se formulen respecto a la conducta de los miem-bros en el ejercicio de la profesional legal.
En los últimos años la Comisión de Ética se ha visto limi-tada en sus funciones de investigación por carecer de la facul-tad de requerir, mediante apercibimiento de desacato, la pre-sencia de testigos y la presentación de documentos ni para tomar juramentos y recibir testimonios al investigar las que-jas contra la conducta profesional de los abogados.
En el caso Col. de Abogados v. Santana Suárez, 109 D.P.R. 872 (1980) el Tribunal Supremo de Puerto Rico indicó: “La dificultad de la posición del Colegio en que consideremos la incomparecencia de los abogados de epígrafe como una viola-ción a los Cánones de Ética Profesional sujeta a una inme-diata sanción disciplinaria es que el reglamento vigente que rige a la Comisión, no visualiza la asistencia con carácter obli-gatorio, sino de índole voluntaria, de desearlo el querellado. En este aspecto, no habiéndose enmendado expresamente dicho reglamento para exigir la comparecencia personal o es-crita del abogado objeto de la queja —según el deber impuesto en In re Díaz García para querellas en proceso ante este Tribunal— ello representaría una acción drástica”.
Ante esta situación, es indispensable la aprobación de la presente medida que provee medios efectivos para que el Co-legio de Abogados pueda llevar a cabo las facultades consagra-das en su Ley Orgánica de investigar quejas que se formulen respecto a la conducta de los miembros en ejercicio de la pro-fesión, concediéndole al Colegio de Abogados los mecanismos de citación compulsoria de testigos, de requerir la presenta-ción de documentos y de tomar juramentos y recibir testimonio. (5)
Hemos expresado que la Ley Orgánica del Colegio de Abogados de Puerto Rico, Ley Núm. 43, supra, le otorga al Colegio de Abogados como función básica, referente a la conducta profesional, la facultad para recibir e investigar las quejas que se formulen respecto a la conducta de los abogados admitidos al ejercicio de la profesión en Puerto *526Rico. Puede remitirlas a la Junta de Directores para que, después de una vista en la que el querellado se le dé la oportunidad de ser oído, de hallarse causa probable, insti-tuya el correspondiente procedimiento de desaforo ante el Tribunal Supremo.(6)
Nos reiteramos en que cualquier acción disciplinaria contra un abogado por conducta impropia, en violación a los cánones del Código de Ética Profesional, le compete única y exclusivamente al Tribunal Supremo de Puerto Rico. Se trata de una función inherente de este Tribunal que esta Curia no comparte con funcionario u organismo alguno.(7)
La Comisión de Ética del Colegio de Abogados archivó la investigación que estaba realizando, por instrucciones de este Tribunal, porque el supuesto promovente dejó de re-plicar a la contestación de lo que consideró como una “que-ja” presentada ante sí. El procedimiento disciplinario pen-diente ante nos se inicia con la elevación a este Tribunal de una orden dictada por el Tribunal de Primera Instancia que alegadamente refleja una conducta inapropiada de una Procuradora de Menores.
Concluimos que el Colegio de Abogados de Puerto Rico no tiene bajo el ordenamiento jurídico vigente facultad al-guna para archivar un procedimiento disciplinario iniciado ante este Tribunal y referido a esa institución para que realizara una investigación y nos rindiera un informe. Erró al así hacerlo. Tal determinación no es oficiosa y no tiene efecto legal alguno.
HH hH I — i
Por todo lo cual, ordenamos al Colegio de Abogados que concluya su investigación y nos rinda el informe correspon-diente, con sus recomendaciones, de acuerdo con nuestra Resolución de 27 de junio de 2003.

*527
Notifíquese por telefax y por la vía ordinaria, y publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. La Jueza Presidenta Señora Naveira Merly y el Juez Asociado Señor Fuster Berlingeri no intervinieron. El Juez Asociado Señor Rebollo López archivaría la queja presentada sin ulterior trámite.
(Fdo.) Patricia Otón Olivieri,

Secretaria del Tribunal Supremo


(1) Los hechos que dan lugar a que el Tribunal de Primera Instancia, Sala Superior de Ponce, Sección de Menores, ordenara la elevación de este asunto a esta Curia son vertidos el 7 de octubre de 2002 durante la celebración de la vista adjudi-cativa en el caso Pueblo de PR en interés del menor E.B.C., querellas Núms. J2002-498 y J2002-499. A dicha vista compareció el menor de edad acompañado de su madre, la Sra. Iris Camacho. No obstante, en vista de que esta última sería utilizada como testigo de defensa, compareció la trabajadora social, la Sra. Marylin García, para suplirle capacidad al menor. En representación del menor compareció el estu-*520diante de derecho, Sr. Enrique Acosta Pumarejo, asistido por el Ledo. Luis A. Burgos Colón, profesor de la Clínica de Asistencia Legal de la Escuela de Derecho de la Pontificia Universidad Católica de Ponce, Puerto Rico. La Oficina de los Procurado-res de Menores estuvo representada por la Leda. Ruth Miriam Pérez Maldonado. El licenciado Burgos Colón alegó que la Procuradora de Menores, la licenciada Pérez Maldonado, le dirigió mediante un escrito presentado ante el Tribunal de Primera Instancia una serie de ataques e indirectas. Alega que le imputó conducta irrespon-sable, irrespetuosa, arrogante, de faltar a la verdad, de actuar en forma maliciosa, mezquina, con artimañas y en violación a toda ética profesional.


(2) Art. 2(g) de la Ley Núm. 43 de 14 de mayo de 1932, según enmendada, 4 L.P.R.A. see. 773.


(3) Ley Núm. 46 de 27 de junio de 1986 (4 L.P.R.A. sec. 773a).


(4) 4 L.P.R.A. Ap. XXI-A.


(5) 1986 Leyes de Puerto Rico 140-141.


(6) Colegio de Abogados v. Schneider, 117 D.P.R. 504 (1986).


(7) Metrop. de Préstamos v. López de Victoria, 141 D.P.R. 844 (1996).